UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2009 SOUND REVOLUTION INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) Commission File Number: 333-118398 925 West Georgia Street, Suite 1820 Vancouver, British Columbia Canada V6C 3L2 (Address of principal executive offices) 604.728.2522 (Registrant’s telephone number, including area code) 7 Vancouver Street, Suite Barrie, Ontario Canada L4M 4M1 (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On February 9, 2009 Sound Revolution Inc. (the “Company”) accepted the resignation of Catherine LeBlanc as the President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Secretary and Treasurer of the Company. Ms. LeBlanc’s resignation did not result from any disagreement with the Company regarding its operations, policies, practices or otherwise.Ms. LeBlanc will continue to serve as a director of the Company. On February 9, 2009 the Company’s Board of Directors appointed Penny Green to succeed Ms. LeBlanc as the Company’s President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Secretary and Treasurer.On that date, the Company’s Board of Directors also appointed Ms. Green as a director of the Company, thereby increasing the number of directors on the Company’s Board of Directors to two. The terms of Ms.
